DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. 2020/0413071) in view of Seregin (U.S. 2020/0396445) and further in view of Ikai (U.S. 2019/0045218).
Regarding claim 1, Huang teaches a method for video decoding in a decoder, comprising: 
decoding, by a processor, prediction information of a current block in a current picture from a coded video bitstream, the prediction information being indicative of a prediction mode that combines an intra prediction and an inter prediction, the intra prediction being based on at least a first reference sample in the current picture, and the inter prediction being based on at least a second reference sample in a reference picture of the current picture; and the determining the coding tools including: the prediction mode being one of a combined intra/inter prediction (CIIP) mode and an inter position dependent prediction combination (PDPC) mode (see Title; par. 0004, 0023, 0121, teaches combined inter/intra prediction (CIIP) and teaches video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture and video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to 
determining, by the processor, coding tools associated with the prediction mode that combines the intra prediction and the inter prediction (see par. 0109, 0110, teaches generating a prediction block according to prediction information syntax elements (coding tools) that were entropy decoded); and 
reconstructing, by the processor, at least a sample of the current block according to the determined coding tools associated with the prediction mode (see par. 0111, teaches reconstructing a current block using the prediction block and the residual block by adding samples of the residual block to corresponding samples of the prediction block to reconstruct the current block).
Huang does not specifically teach in response to the prediction mode, disabling a weighted prediction for use in the inter prediction for the prediction mode; and the weighted prediction applying a weight on a prediction signal when the prediction signal is determined according to a uni-prediction.
Seregin teaches in response to the prediction mode, disabling a weighted prediction for use in the inter prediction for the prediction mode (see par. 0045, teaches inter-prediction and disabling weighted prediction).
Huang and Seregin do not specifically teach the weighted prediction applying a weight on a prediction signal when the prediction signal is determined according to a uni-prediction.
Ikai teaches the weighted prediction applying a weight on a prediction signal when the prediction signal is determined according to a uni-prediction (see par. 0150, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Huang with the limitations as taught by Seregin and Ikai to provide for determining, from a bitstream, whether weighted prediction is enabled for at least the portion of the picture (see Seregin par. 0010) and to provide for decoding a picture and a flag indicating that a weighted prediction is applied (see Ikai par. 0064).

Regarding claims 2, 12, Huang teaches the prediction mode is one of the CIIP mode, and the inter PDPC mode (see Title; par. 0023, teaches a combined inter/intra prediction (CIIP) tool).

Regarding claims 3, 13, Huang teaches in response to the prediction mode being one of the CIIP mode, and the inter PDPC mode; and disabling, by the processor, a 

Regarding claims 8, 18, Huang teaches in response to the prediction mode being one of the CIIP mode, and the inter PDPC mode; and performing, by the processor, a weighed bi-prediction with equal weighting in the inter prediction (see par. 0004, 0023, 0024, 0121, teaches a decoder using equal weights if the selected regular merge candidate in CIIP is bi-prediction).

Regarding claim 11, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Huang teaches an apparatus for video decoding, comprising: processing circuitry (see Fig. 1, 300; Fig. 4).  Motivation for this combination has been stated in claim 1.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. 2020/0413071) in view of Seregin (U.S. 2020/0396445) and further in view of Ikai (U.S. 2019/0045218) and Tsai (U.S. 2021/0051345).
Regarding claims 5, 15, Huang teaches in response to the prediction mode being one of the CIIP mode, and the inter PDPC mode (see par. 004, 0023, 0024, 0121).
Huang and Seregin and Ikai do not specifically teach disabling, by the processor, a local illumination compensation for use in the inter prediction.
Tsai teaches disabling, by the processor, a local illumination compensation for use in the inter prediction (see par. 0045, 0069, teaches Local Illumination 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Huang with the limitations as taught by Seregin, Ikai and Tsai to provide enabling or disabling LIC (see Tsai par. 0045).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. 2020/0413071) in view of Seregin (U.S. 2020/0396445) and further in view of Ikai (U.S. 2019/0045218) and Koo (U.S. 2021/0029357).
Regarding claims 6, 16, Huang and Seregin and Ikai do not specifically teach performing, by the processor, a secondary transform between a de-quantization and a primary transform.
Koo teaches performing, by the processor, a secondary transform between a de-quantization and a primary transform (see Fig. 5; par. 0014, teaches a dequantization and transform unit including a dequantization unit, an inverse secondary transform unit and an inverse primary transform unit; see also e.g., Tsukuba (U.S. 2019/0208203) Figs. 10, 11; Yoo (U.S. 2020/0260070) Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Huang with the limitations as taught by Seregin, Ikai and Koo to provide for performing a transform through a plurality of steps (see Koo par. 0115).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. 2020/0413071) in view of Seregin (U.S. 2020/0396445) and further in view of Ikai (U.S. 2019/0045218) and Liao (U.S. 2020/0413089).
Regarding claims 10, 20, Huang teaches in response to the prediction mode being the inter PDPC mode (see par. 004, 0023, 0024, 0121).
Huang and Seregin and Ikai do not specifically teach disabling, by the processor, decoder side motion vector refinement (DMVR) for use in the inter prediction.
Liao teaches disabling, by the processor, decoder side motion vector refinement (DMVR) for use in the inter prediction (see Abstract; par. 0004, teaches enabling or disabling decoder side motion vector refinement (DMVR) for a target image block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Huang with the limitations as taught by Seregin, Ikai and Liao to provide for signaling whether DMVR is enabled or disabled (see Liao par. 0005).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Seregin (U.S. 2020/0228796), Tsukuba (U.S. 2019/0208203), Yoo (U.S. 2020/0260070), Yin (U.S. 2008/0225946), Jung (U.S. 2021/0014522), Alshin (U.S. 2018/0295385).

Allowable Subject Matter
Claims 21 and 22 are allowed.  Claims 7, 9, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and/or obvious and also so that Applicant in making arguments against the asserted references can also keep the teachings of the non-asserted references in mind for compact prosecution.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483